134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Judith CURRY, Plaintiff-Appellant,v.Kenneth S. APFEL,* Commissioner of theSocial Security Administration, Defendant-Appellee.
No. 97-35701.
United States Court of Appeals, Ninth Circuit.
Submitted January 12, 1998***Decided January 16, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Judith Curry appeals the district court's order affirming the final decision of the Commissioner of the Social Security Administration denying her application for disability insurance benefits under 42 U.S.C. § 405(g).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
For the reasons stated in the district court's June 26, 1997 order, we conclude that substantial evidence supports the administrative law judge's ("ALJ") finding that Curry was not eligible for disability insurance benefits because she lacked sufficient quarters of coverage to meet the fully insured status requirement.  See Flaten v. Secretary, 44 F.3d 1453, 1457 (9th Cir.1995).  Substantial evidence supports the ALJ's finding that the onset disability date was June 1992, and Curry needed 23 quarters of coverage.  See 42 U.S.C. § 414(a);  20 C.F.R. §§ 404.110(b)(2), 404.132(a)(2)(i).


4
AFFIRMED.



*
 Kenneth S. Apfel, who was sworn in as Commissioner of the Social Security Administration on September 29, 1997, is substituted as the defendant-appellee pursuant to Fed.  R.App. P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's motion to waive oral argument is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3